DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	Applicant’s amendment filed on January 27, 2022 is entered.
	Claims 13-19 have been canceled.
	Claims 1-12 and 20-23 are pending and currently under consideration.

3.	The provisional nonstatutory double patenting rejections to copending USSNs 16/622,658, 16/300,522, and 17/286,247 have been withdrawn. Applicant’s arguments regarding that the instant application is earlier-filed are persuasive.

Where at least one of the two applications is entitled to the benefit of a U.S. nonprovisional application under 35 U.S.C. 120, 121, or 365(c), the "earlier-filed" application is the one having the earlier effective U.S. filing date, when taking into account each of the benefit claims under 35 U.S.C. 120, 121, and 365(c). Entitlement to the benefit claims under 35 U.S.C. 120, 121 and 365(c) assumes appropriate support in the relied-upon earlier-filed application's disclosure (and any intermediate application(s)) for the conflicting claims of the two (or more) applications. See MPEP 1490(V)(D).

Here, the instant application has the nonprovisional effective filing date to May 13, 2013 (371 date of PCT/EP2013/059828).  The nonprovisional effective filing date of the copending applications are:

USSN 16/622,658 on June 15, 2018
USSN 16/300,522 on May 11, 2017
USSN 17/286,247 on October 16, 2019.

As such, the instant application is the “earlier-filed” application.  Since provisional nonstatutory double patenting rejections are the only rejections, the rejections are withdrawn.  



REASONS FOR ALLOWANCE

4.	The following is an Examiner's Statement of Reasons for Allowance: 

Applicant’s amendment filed on January 27, 2022 has obviated the previous rejections of record in the Final Rejection mailed on October 27, 2021. The claimed anti-FcRn antibody having the specific amino acid sequences for the six CDRs is free of the prior art.  The anti-FcRn antibody can be used to block FcRn from binding to autoantibodies, resulting in autoantibodies degradation by lysosome. As such, FcRn is a potential therapeutic target for certain autoimmune disorders caused by autoantibodies (e.g. see page 1 of the specification as-filed).  

Accordingly, the claims 1-12 and 20-23 are deemed allowable. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHUN W DAHLE/Primary Examiner, Art Unit 1644